Citation Nr: 0502974	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 
 
2.  Entitlement to service connection for accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from October 1944 until July 
1946.  He died on June [redacted], 1986.  The appellant is the widow 
of the veteran.  The appeal came before the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board) from 
a March 2003rating decision of the Boston, Massachusetts 
Regional Office (RO) that denied service connection for the 
cause of the veteran's death, and a May 2003 decision that 
denied entitlement to "accrued benefits."

The issue of entitlement to service connection for the cause 
of death is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  The veteran died on June [redacted], 1986.

2.  The appellant's application for accrued benefits was 
received on January 28, 2002.



CONCLUSION OF LAW

The criteria for payment of accrued benefits are not met as a 
matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2004); 
38 C.F.R. § 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act (VCAA) modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable to a matter 
of pure statutory interpretation.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  When there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet App 362 (2001).  VA's General 
Counsel has also held that the notice and duty to assist 
provisions of the VCAA were not applicable to claims that 
could not be substantiated. VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004).

As will be discussed below, the Board is denying the 
appellant's claim for accrued benefits because a claim was 
not submitted within the time limit specified by statute.  
The relevant facts are not in dispute, and the law, not the 
facts, are controlling.  Therefore, the Board finds that the 
VCAA has no application to the accrued benefits claim.

Under the provisions of 38 U.S.C.A. 5121, certain unpaid 
periodic monetary benefits to which a veteran was entitled at 
death may be paid to his surviving spouse.  38 U.S.C.A. 
5121(a) (West Supp. 2004).

The statute specifies that the application for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  38 U.S.C.A. § 5121(c) (West 2002).

The veteran's death certificate shows that he died on June [redacted], 
1986.  VA received no communications from the appellant until 
January 22, 2002, when she submitted a claim for service 
connection for the veteran's death.  This claim could be 
considered a claim for accrued benefits.  38 C.F.R. 
§ 3.152(b)(1) (2004) (providing that a claim by a surviving 
spouse for dependency and indemnity compensation will also be 
considered a claim for accrued benefits).  The application 
was, however, received more than one year after the veteran's 
death.

Since the January 2002 claim was received more than one year 
after the veteran's death, accrued benefits are precluded as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 230 
(1994).  Accordingly, the claim for accrued benefits must be 
denied.


ORDER


Entitlement to accrued benefits is denied.


REMAND

In the appellant's notice of disagreement received in April 
2003, she related that when her husband became unable to work 
due to various symptoms, he was referred to a neurologist, 
Dr. Ellis, and to a psychiatrist, Dr. Knight.  She also 
stated that the veteran was awarded Social Security benefits 
a few months before he passed away. In a statement received 
in March 2003, she indicated that the veteran had seen Dr. 
Ellis as early as 1980, and had been admitted to an unnamed 
hospital in 1970.  

The claims folder contains clinical records from the 
Hillcrest Hospital primarily dated in 1982 pertaining to 
treatment for a gastrointestinal disorder.  In correspondence 
received in March 2003, the appellant stated that she was 
still waiting for earlier and later records from Hillcrest 
Hospital to support her claim.  She indicated that the 
veteran received continuing treatment before his death and 
died at Hillcrest Hospital in June 1986.  It is noted that 
the terminal hospital records have not been submitted.  

VA is obligated to seek relevant records adequately 
identified by the claimant.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).  The records of the veteran's treatment for the 
condition that caused his death are relevant to the 
appellant's claim.

The appellant asserts that her husband's death from 
amyotrophic lateral sclerosis (ALS) was related to his WWII 
service for which service connection should be granted.  She 
maintains that throughout their acquaintance and marriage, he 
had episodes of weakness, fever, nausea and flu-like 
symptoms, and eventually developed ALS.  The appellant 
contends that there have been recent studies linking a high 
rate of ALS to Gulf War veterans, and that there is now 
evidence linking environmental toxins generated in Kodiak, 
Alaska during WWII that also supports a connection between 
ALS and such service.  The appellant states that her husband 
was stationed in Kodiak, Alaska during the war, and appears 
to indicate that he developed catarrhal fever there that was 
a precursor to the terminal illness.

VA has a duty to tell claimants of the evidence needed to 
substantiate their claims.  38 U.S.C.A. § 5103(a).  The RO 
has provided general notice to the appellant, but she appears 
to be unaware of the need to submit competent evidence in 
support of her contentions that the veteran's fatal ALS was 
the result of toxins during service.  Since this claim is 
being remanded for other reasons, additional notice is 
appropriate.

Under the circumstances, the case is REMANDED for the 
following action:

1.  Advise the appellant that evidence 
needed to substantiate her claim is 
competent medical or scientific 
evidence linking the veteran's fatal 
ALS to a disease or injury in service 
(including exposure to gas or other 
toxins).

2.  Ask the appellant to provide 
specific information needed to obtain 
records of the veteran's treatment in 
1970.  Take the necessary steps to 
obtain all records of the veteran's 
treatment reported by the appellant, 
including records of treatment by Drs. 
Ellis and Knight, and the Hillcrest 
Hospital, to include the terminal 
hospital record.  

3.  Request copies of the veteran's 
disability determination, and the 
medical records reviewed in connection 
with the claim from the Social Security 
Administration.

4.  Thereafter, readjudicate the 
appellant's claim.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


